 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   TREASURE ISLAND, LLC,                                     Case No. 2:20-cv-00965-JCM-EJY
 5                  Plaintiff,
 6          v.                                                              ORDER

 7   AFFILIATED FM INSURANCE COMPANY,
 8                  Defendant.
 9

10          Before the Court is Plaintiff’s Motion to File Under Seal (ECF No. 88), which seeks to seal
11   the portions of its Third Motion to Compel and the entirety of the exhibits thereto (ECF No. 89). No
12   response to this Motion was filed.
13          As the party seeking to seal a judicial record, Plaintiff must meet their burden of overcoming
14   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
15   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
16   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
17   showing that “compelling reasons” support secrecy). The mere fact that the production of records
18   may lead to a party’s embarrassment, incrimination, or exposure to further litigation will not alone
19   compel the court to seal its records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136
20   (9th Cir. 2003).
21          Here, Plaintiff’s Motion asks the Court to issue an order sealing the unredacted version of its
22   Third Motion to Compel because it seeks production of documents relevant to Defendant’s responses
23   to Plaintiff’s First Set of Interrogatories “which were identified through the testimony of
24   Defendant[’s] … witness.” ECF No. 88 at 2. Plaintiff further states that pursuant to the parties’
25   stipulated protective order, the Motion and exhibits “summarize or otherwise disclose Confidential
26   Documents or Attorney’s Eyes Only Material” and, therefore, are properly sealed. Id.
27          A review of ECF No. 89, the redacted Third Motion to Compel, which Plaintiff filed under
28   seal, should not have been filed under seal. The exhibits to the Third Motion to Compel are not
                                                      1
 1   redacted, and also filed under seal. However, the entirety of these exhibits need not be

 2   sealed. Moreover, Plaintiff refiled its unredacted Third Motion to Compel under seal at ECF No.

 3   139, as was ordered by the Court; however, the exhibits attached to ECF No. 139 are not identical

 4   to the exhibits attached to ECF No. 89. This difference is troubling to the Court.

 5          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to File Under Seal (ECF

 6   No. 88) is DENIED.

 7          IT IS FURTHER ORDERED that ECF No. 89, the redacted version of the Third Motion to

 8   Compel shall be unsealed.

 9          IT IS FURTHER ORDERED that Exhibits 2 through 6 attached to the Third Motion to

10   Compel (ECF No. 89) shall remain temporarily sealed.

11          IT IS FURTHER ORDERED that Plaintiff shall succinctly, but clearly, file a Report with

12   the Court within five (5) court days of the date of this Order, explaining the difference between the

13   exhibits attached to ECF Nos. 89 and 139. This explanation shall identify which exhibits are

14   properly attached to the Third Motion to Compel.

15          IT IS FURTHER ORDERED that Plaintiff shall review the exhibits it has filed in support of

16   its Third Motion to Compel and seek to seal only those exhibits or portions of exhibits that should

17   be sealed. For example, interrogatory and document requests are not ordinarily properly sealed,

18   while a response to such requests may be properly sealed in whole or in part. Plaintiff shall then

19   refile the exhibits that are properly attached to the Third Motion to Compel, as identified in the

20   Report, as follows: (i) redacted not under seal with the document titled “Revised Exhibits to Third

21   Motion to Compel – Redacted,” and (ii) unredacted under seal with the document titled “Revised

22   Exhibits to Third Motion to Compel – Under Seal.” Plaintiff shall accomplish these filings within

23   ten (10) court days of the date of this Order.

24

25

26

27

28
                                                      2
 1          IT IS FURTHER ORDERED that cover pages to exhibits are not exhibits and shall not be

 2   filed as such or under seal.

 3          IT IS FURTHER ORDERED that Plaintiff shall make all efforts to file future documents

 4   properly.

 5

 6          DATED this 25th day of May, 2021.

 7

 8

 9
                                                ELAYNA J. YOUCHAH
10                                              UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  3
